DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-11 and 16-20, filed July 15, 2022, updated with the Response to Election, are pending in the application.
Election/Restrictions
In a response to an Election/Restriction Requirement dated May 17, 2022, the applicant timely elected Invention 1 of Claims 1-11 and 16-20, drawn to the product of a sunshade.  Claims 12-15 are withdrawn from further consideration pursuant to 37CFR 1.142(b), as being drawn to a nonelected Invention II, a process of manufacturing a sunshade.  The inventions are distinct from each other.
Specification
The disclosure is objected to because of the following informalities:  Reading the specification, it is difficult to understand exactly what the separate strip shaped part is.  For instance, Page 10 discusses the separate strip shape as being “wherein the intermediate part 7 and the inwardly folded part 4 are formed by a separate strip shaped part of a different material”  and that “the separate strip shaped part overlaps with the material of the main part 3” (see Page 10 lines 27-35).   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-6, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ten-Jet-Foel (US20170297419A1) in view of Kring et al. (US20140333097A1, hereinafter “Kring”).
Regarding claims 1 and 16, Ten-Jet-Foel discloses a sunshade system (4; Fig. 2a-b) for use in a vehicle roof assembly (1/2; Fig. 1, Abstract), comprising:  a flexible sunscreen (5; Fig. 1, Paragraph 79) configured to open (Fig. 2b) or at least partly close (Fig. 2a) an opening (1a, 1b; Paragraph 78) below the vehicle roof assembly, having at least a main part (5; Figs. 2a, 2b) and two opposed, laterally placed, inwardly folded parts (25; Figs. 7a-7c, Paragraph 84), a leading edge and a trailing edge, the flexible sunscreen further comprising an intermediate part (5 just prior to the fold 25; Figs. 7a-7c or 5/11 just prior to the folds 25; Figs. 25-28) extending in between the main part and the inwardly folded parts and extending in longitudinal direction, whereby each inwardly folded part is connected to the intermediate part by a fold (see Figs. 25-28), a winding shaft (6; Fig. 1, Paragraph 79) configured for winding and unwinding the flexible sunscreen at its trailing edge, an operating beam (Paragraph 84) attached to the leading edge (9; Fig. 1, Paragraph 79) of the flexible sunscreen, and two opposed longitudinal guides (12; Figs. 2a-b, Paragraph 80) configured to retain therein in a transverse direction and slidably guiding therein in a longitudinal direction, the adjacent inwardly folded part and at least a part of the corresponding intermediate part of the flexible sunscreen, said guides being provided with locking members (18/19; Fig. 24b or 124; Figs. 34-40; Paragraph 119) and with guide chambers (17; Fig. 24b or 117; Figs. 34-40) configured to engage the inwardly folded part of the flexible sunscreen to prevent said inwardly folded parts from moving out of the longitudinal guides when the flexible sunscreen is at least partly unwound (paragraph 106).
However, Ten-Jet-Foel is silent to a first compressed part extending in a longitudinal direction and comprising at least material of the main part and that has undergone a compression treatment.
In claims 1 and 16, Kring teaches a flexible part (100; Fig. 2) wherein each intermediate part (a section of 100 shown in Figs. 6A, 7A, 8A, 9A and 132/134 at Fig. 17A) includes a first compressed part (132; Figs. 6A, 7A, 8A, 9A) extending in a longitudinal direction and comprising at least material of the main part (100), the first compressed part that has undergone compression treatment (Paragraph 32 and Paragraph 37) such that said material in the first compressed part has a thickness smaller than a thickness of the same material in the main part (Fig. 7A shows that 132 is minimized at the compression point; Fig. 17A shows that through a molding process the thickness of 132/134 is thinner at 140, Paragraph 45).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunshade system of Ten-Jet-Foel by adding a first compressed part extending in a longitudinal direction and comprising at least material of the main part and that has undergone a compression treatment as taught Kring.  Doing so, allows for a soft trim part in the vehicle having a wrapped or folded-over edge and a method of manufacturing with a wrapped or folded-over edge (Paragraph 2).
Regarding claims 2 and 17, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein the thickness of the first compressed part of each intermediate part is generally smaller than the thickness of an adjacent portion of the main part (Fig. 17A shows that through a molding process the thickness of 132/134 is thinner at 140, Paragraph 45).
Regarding claim 3, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein the intermediate parts, the inwardly folded parts and the folds are formed by a lateral edge of the main part (see Figs. 17A and 17B).
Regarding claims 4 and 18, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein the folded parts (Fig. 7B), the folds and a part of the intermediate part (at 140; Fig. 7A) is formed by a separate strip shaped part (134; Fig. 7A).

Regarding claims 5 and 19, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 4, wherein the first compressed part (Fig. 7A) includes a first layer (132) formed by the material of the main part of the flexible sunscreen and a second layer (134; Fig. 7A) formed by a portion of the separate strip shaped part.  
Regarding claims 6 and 20, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 5, wherein the first layer (132) and the second layer (134) overlap each other and wherein at least a substantial part of the first and second layers are compressed from a compression treatment whereby the compression treatment comprises at least one of a pressure and temperature treatment so as to form the first compressed part in which the second layer is fixedly connected to the first layer (Paragraphs 2, 5, 32, 37, 43, 45).   
Regarding claim 8, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein Kring teaches thinner areas such as Figs. 6A, 7A, 8A, 9A with compression but does not specify a number.  In this case, the first compressed part having a thinness in the range of 3.2 to 1.75 mm is an obvious expedient in that the applicant is basing his design on the resiliency of the material.
Regarding claim 9, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein Kring teaches thinner and thicker areas such as Figs. 6A, 7A, 8A, 9A with compression but does not specify a number as far aw lateral width.  In this case, the lateral width of the first compressed part lies in the range of 4 to 30 mm is an obvious expedient in that the applicant is basing his design on the resiliency of the material.
Regarding claim 10, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 6, wherein Kring teaches a 3 layered part in that an adhesive can be the additional fixing between the first and second layer for as an example Figs. 6A, 7A, 8A, 9A. 
Regarding claim 11, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 1, wherein the intermediate part comprises a second compressed part adjacent to and outwardly of the first compressed part, wherein the thickness of the second compressed part is smaller than the thickness of the first compressed part (See Figs. 6A-10A).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ten-Jet-Foel in view of Kring and further in view of Van Boxtel (US20160257184A1).
Regarding claim 7, Ten-Jet-Foel in view of Kring discloses the sunshade system according to claim 6, however, are silent to the second  layer made of a material with a low coefficient of friction.
In claim 7, Van Boxtel teaches wherein the second layer is made of a material with a low coefficient of friction (Paragraph 29).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the sunshade system of Ten-Jet-Foel in view of Kring by adding a material with a low coefficient of friction to the second layer as taught by Van Boxtel.  Doing so, allows for the second layer to be slick and stiff (Paragraph 29).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612